Title: From Benjamin Franklin to Thomas Percival, 17 July 1784
From: Franklin, Benjamin
To: Percival, Thomas



Dear Sir,
Passy, July 17th. 1784

I received yesterday by Mr. White your kind letter of May 11th. with the most agreable Present of your new Book. I read it all before I slept, which is a proof of the good effect

your happy Manner has of drawing your Reader on, by mixing little Anecdotes and historical Facts with your Instructions. Be pleased to accept my thankful acknowledgements for the pleasure it has afforded me.
It is astonishing that the murderous practice of Duelling, which you so justly condemn, should continue so long in vogue. Formerly when Duels were used to determine Lawsuits from an opinion that Providence would in every Instance favour Truth and Right with Victory, they were more excusable. At present they decide nothing. A man says something which another tells him is a Lie. They fight, but whichever is killed, the point in question remains unsettled. To this purpose they have a pleasant little Story here. “A Gentleman in a Coffee house desired another to sit farther from him.—Why so?—Because, Sir, you stink.— That is an Affront and you must fight me.— I will fight you if you insist upon it: But I do not see how that will mend the Matter. For if you kill me I shall stink too. And if I kill you, you will stink, if possible, worse than you do at present.”— How can such miserable Sinners as we are, entertain so much pride as to conceit that every Offence against our imagined Honor merits Death! These petty princes in their own opinion would call that Sovereign a Tyrant, who should put one of them to death for a little uncivil Language, tho’ pointed at his sacred Person. Yet every one of them makes himself Judge in his own Cause, condemns the Offender without a Jury, and undertakes himself to be the Executioner.
With sincere and great Esteem I have the honor to be Sir your most obdt. &c.

B. F.


P. S.
Our friend Mr. Vaughan may perhaps communicate to you some Conjectures of mine relating to the Cold of last Winter, which I sent him in return for the Observations on Cold of Professor Wilson. If he should, and you think them worthy so much notice, you may shew them to your Philosophical Society, to

which I wish all imaginable success. Their rules seem to me excellent.

Dr. Percival


